EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Caitlin Dudley, registration no. 75499 on 2/27/2022.
The application has been amended as follows: 
In Claims
Cancel claim 6.
Cancel claim 18.

1.	(Currently Amended) A method of compiling source code, comprising: 
generating first object code by processing the source code corresponding to a portion of a software program, the source code including an instruction, native to a program language, for a memory location access; 
based at least in part on processing the source code, generating second object code, the second object code comprising single code logic of an application programming interface associated with database access; and 
wherein the second object code, when executed by one or more processors, configures the one or more processors to determine to implement,
the memory location access using first database access transaction operations or to implement the memory location access using second database access transaction operations based at least in part on a memory location associated with the memory location access being mapped to a first database or a second database;
wherein generating the second object code includes processing an annotation associated with the instruction, wherein the annotation at least indicates the compiling is to generate the second object code.

9. 	(Currently Amended) A method performed by one or more processors executing a program that includes an access to a memory location, the method comprising:
determining a database type corresponding to the memory location; and
based at least in part on the determining, deciding to implement [[an]] the access to the memory location using first database access transaction operations or to implement the access to the memory location using second database access transaction operations, based at least in part on the access to the memory location being mapped to a first database or a second database;
wherein generating the second object code includes processing an annotation associated with the instruction, wherein the annotation at least indicates the compiling is to generate the second object code.

13.	(Currently Amended) One or more non-transitory computer-readable storage media storing computer-readable instructions that, when executed, instruct one or more processors to perform operations for compiling source code, comprising:
generating first object code by processing source code corresponding to a portion of a software program, the source code including an instruction, native to a program language, for a memory location access;
based at least in part on processing the source code, generating second object code; and
wherein the second object code, when executed by one or more processors of a target computing system, configures the one or more processors of the target computing system to determine to implement,
 the memory location access using first database access transaction operations or to implement the memory location access using second database access transaction operations based at least in part on a memory location associated with the memory location access being mapped to a first database or a second database;
wherein generating the second object code includes processing an annotation associated with the instruction, wherein the annotation at least indicates the compiling is to generate the second object code.

Allowable Subject Matter
Claims 1-5, 7-17 and 19-20 (renumbered 1-18) are allowed.
The following is an examiner’s statement of reasons for allowance: 
 The arguments in applicant’s remarks filed on 4/6/2022 were fully considered and are persuasive. The applicant successfully argued the cited prior art does not teach or suggest the limitations “wherein the second object code, when executed by one or more processors of a target computing system, configures the one or more processors of the target computing system to determine to implement the memory location access using first database access transaction operations or to implement the memory location access using second database access transaction operations based at least in part on a memory location associated with the memory location access being mapped to a first database or a second database" (remarks, pages 8-13).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANIL KHATRI/            Primary Examiner, Art Unit 2191